lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
FAYETTEV|LLE D|V|S|ON

JOHN M. LEATO; and

LAURINA T. LEATO PLAlNTlFF
V. CASE NO. 5:19-cv-05020
WESTERN UN|ON HOLD|NGS, lNC. DEFENDANTS

OPlN|ON AND ORDER

John and Laurina Leato have filed this lawsuit under the diversity of citizenship
statute, 28 U.S.C. § 1_332. They proceed pro se and have sought leave to proceed in
forma pauperis (“|FP”). The P|aintif'fs have brought this lawsuit against Western Union
Holdings, |nc. (‘lWestern Union"). Western Union is incorporated in Delaware and has
its principal place of business in Co|orado. The case is before the Court for screening
pursuant to 28 U.S.C. § 1915(e)(2).

|. BACKGROUND

According to the allegations of the Comp|aint and attachments thereto, the dispute
between P|aintiffs and Western Union is over eight “fraud induced” wire transfers from
Apri| 12, 2008, until |Vlarch 26, 2009, totaling $18,750. All but $500 of this amount was
sent to Leonardo Torres in the Repub|ic of Ghana. Plaintiffs do not indicate why they
made these wire transfers or who Leonardo Torres is.

P|aintiffs further allege that Western Union owes it for "two counts” of identity theft.
They maintain they were victimized “via exposure to scammers and imposter’s found in

the Western Union tiasco from |V|arch 2008, to l\/larch of 2018." Plaintiffs have

submitted as part of Exhibit B (Doc. 1-2) a copy of a notice dated June 13, 2016, from
the internal Revenue Service stating that it had verified their documents and marked
their account with an identity theft indicator. They have also submitted as part of the
same exhibit an identical notice dated July 18, 2016.

Plaintiffs allege they have been financially destroyed and on October 31, 2017,
had to file Chapter 7 bankruptcy. Plaintiffs allege they listed Western Union on their
“debtors list of valid claims" for $18,750 plus damages in the amount of $30,000,000.
Plaintiffs allege that Western Union has failed to comply with the bankruptcy court order
to pay both the amount of their actual loss and $30 million in damages1 Plaintiffs
contend they have been given the run-around by Western Union with “aii other failed
class action efforts.”

Plaintiffs allege Western Union has violated the Deceptive Practices Acts of all
fifty states; the illinois Consumer Fraud and Deceptive Business Practices Act
(“Consumer Fraud Act"); and the Dodd-Frank Waii Street Reform and Consumer
Protection Act (“Dodd-Frank”).

Plaintiffs also indicate there is a process to submit a claim for remission from a
$586 million settlement between Western Union, the Federa| Trade Commission (“FTC”),
and the Department of Justice. Plaintiffs have attached a notice from the FTC that
states:

[A]ccording to the FTC, Western Union has known for years that scammers

 

1 The documents Plaintiffs have attached from their bankruptcy case only indicate they
listed Western Union as a third party they had a potential claim against. (Doc. 1-3 at 3).
The exhibit contains no order by the bankruptcy court directing Western Union to make
any payment to the Plaintiff. y

2

were using its system to commit significant fraud, Western Union kept taking
people’s money. Probabiy billions in fraud-related transfers, since January
2004. But today, in a global settlement with the FTC and the US
Department of Justice, Western Union agreed to return $586 million to
people and create a strong anti-fraud program.

So, what kind of evidence was Western Union ignoring? Weii, says the
FTC, from January 2004 to August 2015, the company got more than
550,000 complaints about money transfers made for fraudulent lottery and
prizes, family emergency caiis, advance-fee loansl online dating and more.
There were its own internal reports, which flagged fraud by some of its own
agents, including many international agents that paid out fraud-induced
transfers from US consumers And there were warnings from US and
international law enforcement about the fraud. And yet, the money kept
rolling on through.

(Doc. 1-7 at 1).

A document attached to the Complaint indicates that a “remission process” was
set up and a website created, www.Westernuntionremission.com. (Doc. 1-6 at 4).
According to the website information submitted by the Plaintiffs, the remission fund

applied to victims of an

international consumer fraud scheme. As part of the scheme, fraudsters
contacted victims and falsely posed as family members in need or promised
prizes or job opportunities The fraudsters directed victims to send money
through Western Union to help their relative or claim their prize ..... lf you
believe you were a victim of the fraud described above and you made a wire
tra[n]sfer through Western Union between January 1, 2004, and January
19, 2017, you may be eligible for remission. in order to be considered for
a remission payment,*you will be required to submit a Remission Form
along with any available supporting documentation Your petition must be
filed electronically here or postmarked on or before February 12, 2018, and
mailed to: United States v. The Western Union Company, P.O. Box
404027, Louisvii|e, KY 40233-4027.

Id. lt is not entirely clear whether Plaintiffs have submitted a claim for remission.
|i. DiSCUSS|ON
The Court is obligated to screen an iFP case prior to service of process being

3

issued. A claim is frivolous when it "iacks an arguable basis either in law or fact."
Neitzke v. Wil/iams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which
relief may be granted if it does not allege "enough facts to'state a claim to relief that is
plausible on its face." Be/lAt/. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Court
bears in mind, however, that when "evaluating whether a pro se plaintiff has asserted
sufficient facts to state a ciaim, we hold ‘a pro se complaint, however inartfully pleaded,
. . . to less stringent standards than formal pleadings drafted by iawyers."' Jackson v.
Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94
(2007)).
1. illinois Consumer Fraud and Deceptive Business Practices Act

The Consumer Fraud Ath makes the use of deceptive trade practices unlawful
including causing the “iikeiihood of confusion or misunderstanding as to the source,'
sponsorship, approva|, or certification of goods or services.” 815 i|i. Comp. Stat. § 510/2.
The Consumer Fraud Act provides a cause of action to “any person who suffers actual
damages as a result of a violation of this Act.” 815 |il. Comp. Stat. § 505/10a(a).3 in
De Bouse v. Bayer, 922 N.E.2d 309 (l||. 2009), the illinois Supreme Court said:

A Consumer Fraud Act claim requires (1) a deceptive actor practice by the

defendant, (2) the defendant’s intent that the plaintiff rely on the deception,

(3) the occurrence of the deception in a course of conduct involving trade

or commerce, and (4) actual damage to the plaintiff that is (5) a result of the
decepdon.

 

2 The Court need not determine whether illinois or Arkansas law would app|y. As will be
seen, the result is the same under the law of either state.

3 Certain provisions of § 505/10a were held to be unconstitutional The provisions,
however, dealt with the handling of claims involving automobile dealers. See A//en v.
Woodfie/d Chevrolet, lnc., 773 N.E.2d 1145 (|il. App. 2002).

4

ld. at 313.

Actua| damages means actual pecuniary loss. Haywood v. Massage Envy
Franchising, LLC, 887 F.3d 329, 333 (7th Cir. 2018) (citation omitted). “Additionaiiy, the
deceptive act must have been the ‘but-for’ cause of the damage." /d. (citation omitted).
“The Consumer Fraud Act provides remedies for purely economic injuries.” Morris v.
Harvey Cycle and Camper, /nc., 911 N.E.2d 1049, 1053 (l|i. App. 2009). However, “if
the plaintiff has suffered an economic ioss, noneconomic injuries are compensabie.”
Dieffenbach v. Barnes & Noble, lnc., 887 F.3d 826, 830 (7th Cir. 2018) (citation omitted).
Recoverab|e damages include the increased risk of identity theft. ln re Michaels Stores
Pin Pad Litigation, 830 F. Supp. 2d 518, 526-27 (N.D. lll. 2011). However, identity theft
does not itself satisfy the injury requirement ld. Simiiariy, when the only damages
alleged are “emotiona| distress, inconvenience and aggravation, no cause of action is
stated." Morris, 911 N.E. 2d at 1053. Here, Plaintiffs allege an actual pecuniary loss in
the amount of $18,750 and emotional-distress damages in the amount of $30 miliion."*

Private causes of action under the Consumer Fraud Act are subject to a three-year
statute of limitations. 815 l|i. Comp. Stat. 505/10a(e). The cause of action accrues
“when the plaintiff knows or reasonably should know of his injury and also knows or
reasonably should know that it was wrongfully caused." Chicago Faucet Shoppe, /nc. v.

Nest/e Waters N.A., lnc., 24 F. Supp. 3d 750, 757 (N.D. |li. 2014) (citation and internal

 

4 The Court will assume without deciding that the availability of emotional distress
damages meets the amount in controversy requirement for diversity jurisdiction 28
U.S.C.§ 1332(a)(1).

5

quotation marks omitted).

The date of the last fraudulent act identified by the Plaintiffs is i\/iarch 26, 2009,
The case was filed on February 1, 2019, nearly ten years after the last fraudulent act.
With respect to when the Plaintiffs knew or reasonably should have known of the injury
and that it was wrongfully caused, the Plaintiffs’ Exhibit 1, a transaction‘report, shows that
by no later than January 10, 2013, they were asking for confirmation of the money
transfers they had sent via Western Union. Furthermore, they knew or should have
known that the money transfers did not produce the result they sought or were not used
for their intended purpose. The statute of limitations bars the Piaintiffs’ claims under the
Consumer Fraud Act.

This claim is subject to dismissai.

2. Arkansas Deceptive Trade Practices Act

The Arkansas Deceptive Trade Practices Act (“ADTPA”), Ark. Code Ann. § 4-88-
101 et seq., makes it unlawful to engage in any “unconscionab|e, false, or deceptive act
or practice in business, commerce or trade." Ark. Code Ann. § 4-88-107(a)(10).
Enforcement rests largely with the Attorney Genera|, Ark. Code Ann. § 4-88-113(a)-(e).

However, the ADTPA does provide “a private right of action to ‘any person’ who
suffers actual damage or injury as a result of a violation of the Act.” Crutchfield v. Tyson
Foods, lnc., 514 S.W.3d 499, 503 (Ark. Ct. App. 2017); Ark. Code Ann. § 4-88-113(f).
“The elements of such a cause of action are (1) a deceptive consumer-oriented act or
practice which is misleading in a material respect, and (2) injury resulting from such act."

' Skalla v. Canepari, 430 S.W.3d 72, 82 (Ark. 2013).

in Wallis v. Ford, 208 S.W.3d 153, 161 (Ark. 2005), the Arkansas Supreme Court
held that the ADTPA applies only when a party suffers actual damages and there is no
cognizable cause of action for any other type of recovery, such as diminution in value.
Specifical|y, Wallis declined to rule that the ADTPA provided a private cause of action fork
“any ascertainable loss." ld. For plaintiffs to recover damages for mental anguish, they
must have suffered a physical injury or allege that the defendants “violated the provisions
of [the ADTPA] with the intent to cause them mental distress or that they suffered a
physical injury.” FMC Corp., /nc. v. Helton, 202 S.W.3d 490, 503 (Ark. 2005).

C|aims under the ADTPA are subject to a five-year statute of limitations Ark.
Code Ann. § 4-88-115. As noted above, the date of the last allegedly fraudulent act
identified by the Plaintiffs is iV|arch 26, 2009, The statute of limitations commences on
the “date of the occurrence of the violation or the date upon which the cause of action
arises." A|though fraud can toll or suspend the statute of iimitations, “the suspension
remains in effect only until the party having the cause of action discovers the fraud or
should have discovered it by the exercise of reasonable diligence.” Bank of America,
N.A. v. JB Hanna, LLC, 766 F.3d 841, 855 (8th Cir. 2014).

The case Was filed on February 9, 2019, more than five years after the last
fraudulent act. As discussed above, the statute of limitations began to run no later than
2013, With respect to when the Plaintiffs discovered or should have discovered the
fraud, the Piaintiffs' Exhibit 1, a transaction report, shows that no later than January 10,
2013, they were aware of the details of each transaction including to whom and where

the money was wired. Further, Plaintiffs through the exercise of due diligence should

have known that the money transfers were not applied in the way they sought or did not
result in the intended benefit The statute of limitations bars the Plaintiffs’ claims under
the ADTPA, and it is subject to dismissal.
3. Dodd-Frank

Dodd-Frank authorizes the Consumer Flnancial Protection Bureau ("CFPB”) to
prevent “unfair, deceptive, or abusive act[s] or practice[s] . . . in connection with any
transaction with a consumer for a consumer financial product or service, or the offering
of a consumer financial product or service.” 12 U.S.C. § 5531(a). lt also makes lt
unlawful for a “covered person or service provider . . . to engage in unfair, deceptive, or
abusive act[s] or practice[sj." 12 U.S.C. § 5536(3)(1)(3). Authority to litigate violations
of the consumer protection provisions is_ieft to the CFPB. 12 U.S.C § 5564(3). See also
Beider v. Retriei/al Masters Credi`tors Bureau, lnc., 146 F. Supp. 3d 465, 472 (E.D.N.Y.
2015). Thus, Plaintiffs have no private right of action that may be asserted in this Court
under Dodd-Frank.

l|l. CONCLUS|ON

For the reasons stated, the claims asserted are subject to dismissal on the grounds
they are frivolous fall to state claims upon which relief may be granted, or are barred by
the statute of limitations Therefore, this case is DlSlVllSSED WlTHOUT PREJUDlCE.

The |FP motions (Docs. 3 & 6) are DEN|ED AS NlOOT.

,-il\
lT lS SO ORDERED On this j °"'<"jay i\/|arch, 2019.

  

